STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS
                                                                                   FILED
                                                                              December 10, 2020
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
In re H.T., J.T.-1, J.T.-2, E.T., and D.T.                                          OF WEST VIRGINIA


No. 20-0598 (Grant County 19-JA-38, 19-JA-39, 19-JA-40, 19-JA-41, and 19-JA-42)



                               MEMORANDUM DECISION


         Petitioner Mother G.K., by counsel Jeremy B. Cooper, appeals the Circuit Court of Grant
County’s July 15, 2020, order terminating her parental rights to H.T., J.T.-1, J.T.-2, E.T., and
D.T. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel
Lee Niezgoda, filed a response asserting that the record contains sufficient evidence to support
termination, but nonetheless asserts that the matter should be remanded for a new dispositional
hearing so petitioner can testify and the circuit court can consider D.T.’s wishes. The guardian ad
litem, Marla Zelene Harman, filed a response on behalf of the children in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in denying her the right to
testify at disposition and in failing to consider D.T.’s wishes.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the governing law, the briefs, and the record presented,
the Court finds that the circuit court erred in denying petitioner the right to testify at the
dispositional hearing and in failing to consider then fourteen-year-old D.T.’s wishes in regard to
disposition. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
West Virginia Rules of Appellate Procedure, and a memorandum decision is appropriate to
vacate, in part, and remand the matter for further proceedings consistent with this decision.

        Given that the resolution of this matter turns on purely legal issues, it is unnecessary to
set forth a detailed factual and procedural history of the matter below. It is sufficient to note that
the DHHR filed an abuse and neglect petition in November of 2019 alleging that petitioner and


       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children share the
same initials, they will be referred to as J.T.-1 and J.T.-2 in this memorandum decision.


                                                  1
her husband 2 abused drugs; failed to provide the children with a safe home, given its general
condition; and failed to provide the children with proper supervision. 3 After several continued
hearings, the circuit court held an adjudicatory hearing in June of 2020 and adjudicated petitioner
as abusive and neglectful upon findings that she failed to provide a safe and hygienic home for
the children, physically abused the children, and perpetrated domestic violence in the children’s
presence, among other findings.

        In July of 2020, the court held a dispositional hearing. At the outset of the hearing, the
court asked counsel for the parties for their recommendations for disposition. A Child Protective
Services worker informed the court that the DHHR sought termination of petitioner’s parental
rights. Counsel for petitioner and the father then each advocated for improvement periods.
During the guardian’s proffer, counsel for the father asked, “Shouldn’t we put testimony on
now?” The court responded, “No, we’re not required to.” Shortly thereafter, without having
taken any evidence, the court concluded by saying “I agree with the guardian ad litem. Rights are
terminated. . . . This hearing is closed.” At that point, petitioner’s counsel advised the court as
follows: “Judge, my client does want to address the [c]ourt.” The court succinctly ruled that the
request was denied. The circuit court’s termination of petitioner’s parental rights was
memorialized in its July 15, 2020, dispositional order, from which petitioner now appeals. 4

       On appeal, petitioner argues that she was denied her right to be heard at the dispositional
hearing when the circuit court refused her request to testify. We agree. As this Court has held,

              “West Virginia Code, Chapter 49, Article [4], Section [601 (2015)], as
       amended, and the Due Process Clauses of the West Virginia and United States
       Constitutions prohibit a court or other arm of the State from terminating the
       parental rights of a natural parent having legal custody of his child, without notice
       and the opportunity for a meaningful hearing.” Syl. Pt. 2, In re Willis, 157 W. Va.
       225, 207 S.E.2d 129 (1973).




       2
           Petitioner’s husband is not the father of any of the children at issue in this appeal.
       3
        Later, the DHHR filed an amended petition including allegations of domestic violence
and excessive corporal punishment, among other allegations.
       4
        According to the DHHR, no action has been taken in regard to the children’s fathers,
despite the fact that their whereabouts are unknown. Further, the DHHR asserts that it has
requested that the prosecuting attorney file a petition alleging abandonment against the fathers.
According to respondents, the children are currently placed in two separate foster homes. The
permanency plan for the children is either adoption by, or legal guardianship with, the maternal
grandparents pending a positive home study of the grandparents’ residence.


                                                    2
Syl. Pt. 3, In re T.S., 241 W. Va. 559, 827 S.E.2d 29 (2019). 5 In short, we find that the
underlying court’s statement that it was not required to allow testimony at disposition and its
refusal to permit petitioner to testify or address the court were in direct contradiction to the
requirements of West Virginia Code § 49-4-601 and this Court’s interpretations thereof. Indeed,
as this Court has explained, “[b]oth our statutory and case law unequivocally require that parents
. . . be afforded a meaningful opportunity to be heard. This necessarily includes the right to
testify and to present witnesses, as well as to cross-examine witnesses in any abuse and neglect
proceeding.” 241 S.E.2d at 564, 827 S.E.2d at 34. Further, we have previously held that
               “[w]here it appears from the record that the process established by the
       Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes
       for the disposition of cases involving children [alleged] to be abused or neglected
       has been substantially disregarded or frustrated, the resulting order . . . will be
       vacated and the case remanded for compliance with that process and entry of an
       appropriate . . . order.” Syllabus point 5, in part, In re Edward B., 210 W.Va. 621,
       558 S.E.2d 620 (2001).
Syl. Pt. 3, In re Emily G., 224 W. Va. 390, 686 S.E.2d 41 (2009). As such, the circuit court’s
order must be vacated, in part, and the matter remanded for the holding of a new dispositional
hearing, during which petitioner must be afforded the right to be heard. This includes the right to
testify and present witnesses, in addition to the right to cross-examine any other witnesses
presented. W. Va. Code § 49-4-601(h).

        Petitioner also asserts that the circuit court erred in failing to consider D.T.’s wishes, as
the child was fourteen years old at the time of disposition. We agree. According to West Virginia
Code § 49-4-604(c)(6)(C), “[n]otwithstanding any other provision of this article, the court shall
give consideration to the wishes of a child 14 years of age or older or otherwise of an age of
discretion as determined by the court regarding the permanent termination of parental rights.”
(Emphasis added). Upon our review of the record, there is nothing to indicate that the circuit
court was presented with, or otherwise considered, D.T.’s wishes at the dispositional hearing.
The docket sheet submitted in the appendix record for this matter does not reveal the filing of a
guardian’s report that would have contained this information. According to Rule 18a(b) of the
West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings, “[a] guardian ad
litem should adhere to the Guidelines for Children’s Guardians Ad Litem in Child Abuse and
Neglect Proceedings set forth in Appendix A of these Rules and submit a written report to the
court . . . at least five (5) days prior to the disposition hearing.” Further, Appendix B contains a
form outlining such reports and clearly includes a section titled “Child’s Expressed Wishes.” As
the matter must be remanded for the holding of a new dispositional hearing, we direct the
guardian to timely complete such a report so that the underlying court is aware of the child’s
wishes and can give them due consideration. We further direct the circuit court to comply with
West Virginia Code § 49-4-604(c)(6)(C) in reaching a new disposition. While the statute does


       5
        While this holding specifically references a prior version of West Virginia Code § 49-4-
601, the current version, enacted in May of 2019, retains language requiring that parents be
provided a “meaningful opportunity to be heard, including the opportunity to testify.”


                                                 3
not require the circuit court to comply with the child’s wishes, it nonetheless is clear that such
wishes must be considered.

        Finally, we note inconsistencies in respondents’ statements regarding permanent
placement for the children. While both respondents state that the children will be placed with the
maternal grandparents pending an approved home study, the DHHR asserts that the grandparents
will either adopt the children or exercise legal guardianship over them. The guardian, however,
simply asserts that the permanency plan for the children is placement with the grandparents,
without specifying whether the grandparents will adopt the children. This Court has repeatedly
directed that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(c)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court
       finds that adoption would not provide custody, care, commitment, nurturing and
       discipline consistent with the child’s best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). However, “[n]o adoption
of a child shall take place until all proceedings for termination of parental rights under this article
and appeals thereof are final.” W. Va. Code § 49-4-604(c)(6)(C). According to the DHHR, the
children’s fathers—including one unknown father—have not been involved in the proceedings in
any fashion, and their whereabouts are unknown. The DHHR has indicated that it requested that
the prosecuting attorney file a petition alleging abandonment against these fathers. In short, the
children cannot be adopted until proceedings against these fathers, if any, are initiated and are
fully resolved. Given that the original petition in this matter was filed over one year ago, it is
unclear why the parties have waited this long to address the fathers’ rights, when the record
establishes that these fathers’ whereabouts were unknown from the outset of the proceedings.
The failure to contemporaneously address all parents’ rights hinders the circuit court’s ability to
comply with its duty pursuant to Rule 43 of the Rules of Procedure for Child Abuse and Neglect
Proceedings to find permanent placement for the children within twelve months of the date of the
disposition order. As this Court has stated,

               [t]he [twelve]-month period provided in Rule 43 of the West Virginia
       Rules of Procedure[] for Child Abuse and Neglect Proceedings for permanent
       placement of an abused and neglected child following the final dispositional order
       must be strictly followed except in the most extraordinary circumstances which
       are fully substantiated in the record.

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 6. As such, we remind the circuit court
that, following the entry of the final dispositional order upon remand, strict compliance with this
timeframe is required.

       For the foregoing reasons, we vacate, in part, the circuit court’s July 15, 2020, order
terminating petitioner’s parental rights and remand this matter for further proceedings consistent

                                                  4
with the West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings and
Chapter 49 of the West Virginia Code. 6 The guardian is directed to file a guardian’s report,
including information concerning D.T.’s wishes as to termination, with the court at least five
days prior to the new dispositional hearing. Further, the circuit court is hereby ordered to hold a
new dispositional hearing and issue a final order in this case within sixty days of issuance of this
decision. The Clerk is hereby directed to issue the mandate contemporaneously herewith.

                                                     Vacated, in part, and remanded with direction.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




       6
         We note that the vacation of the July 15, 2020, dispositional order applies only to the
circuit court’s termination of petitioner’s parental rights. Although the same order on appeal
terminated petitioner’s husband’s parental rights to his child, who is not at issue on appeal,
petitioner’s husband did not appeal the same. As such, this Court’s vacation of the order on
appeal does not apply to that portion of the order related to petitioner’s husband, and the
termination of his parental rights is unaffected by this memorandum decision.
                                                 5